Citation Nr: 1635728	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-13 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain. 

3.  Entitlement to an initial rating in excess of 10 percent for a right knee strain. 

4.  Entitlement to an initial compensable rating for a left knee disability prior to July 21, 2014, and a rating in excess of 10 percent thereafter.  
  

REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to December 2005 and from May 2010 to June 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the proceeding is of record.

With respect to the left knee rating, service connection was granted for left knee strain in the July 2012 rating decision and the disability was rated as noncompensable under the diagnostic code for instability.  While on appeal, in September 2014, the Agency of Original Jurisdiction (AOJ) granted a 10 percent rating from July 21, 2014, for limitation of flexion of the knee.  The Veteran filed a "notice of disagreement" with the September 2014 decision and requested an earlier effective date for the increased rating, as well as a higher rating.  During his hearing before the Board, he expressed dissatisfaction that the AOJ had not issued a statement of the case with respect to the appeal for an earlier effective date.  However, the Board observes that the ratings on appeal both stem from the initial grant of service connection for the left knee strain and the AOJ essentially changed the rating code, effective July 21, 2014.  Thus, the Board finds that the issue on appeal is more accurately described as a claim for a higher initial rating for the left knee and the issue has been characterized to reflect the same, on the title page above.  See also AB v. Brown, 6 Vet. App. 35, 38 (1993).   

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Pertinent VA treatment records dated subsequent to the April 2014 statement of the case, were added to the VBMS file in August 2016.  A waiver of AOJ review regarding the records has also been received.  As such, the Veteran is not prejudiced by the Board proceeding to adjudicate the matter below. 

The issues of entitlement to higher ratings for left and right knee disabilities as well as the low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 21, 2014, the Veteran's left shoulder disability was manifested by painful motion limited to 170 degrees before pain.

2.  Resolving all doubt in favor of the Veteran, since July 21, 2014, the Veteran's left shoulder disability is, at worst, manifested by motion limited to the shoulder level. 


CONCLUSIONS OF LAW

1.  Prior to July 21, 2014, the criteria for a rating in excess of 10 percent for a left shoulder disability, were not met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); §38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5201-5019 (2015).

2.  From July 21, 2014, the criteria for a 20 percent disability rating, but no higher, for a left shoulder disability, have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); §38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5201-5019 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2015).

VA's duty to notify was satisfied by letters dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), and VA treatment records have been associated with the claims file.  He was also provided with VA examinations of his left shoulder in December 2011 and July 2014.  The examination reports have been associated with the claims file.  The Board acknowledges the Veteran's testimony that his initial VA examination of the shoulder did not involve examination other than to ask which shoulder hurt. However, as the December 2011 VA examination report contains range of motion findings as well as descriptions of the Veteran's reports regarding symptoms and flare-ups, the Board finds that the examination report is adequate.  Similarly, the July 2014 VA examination report is adequate as the examiner conducted a thorough physical evaluation, interviewed the Veteran, and reviewed the Veteran's treatment records. 

As noted above, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  In this regard, the undersigned asked the Veteran to identify any outstanding treatment records, as well as to describe the severity of his disability.  The undersigned also asked the Veteran whether the disability had worsened since the most recent VA compensation examination.  The Veteran described worsened knee and back disabilities but did not indicate that his left shoulder disability had worsened.  For these reasons, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id, quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously indicated, the AOJ granted service connection for a left shoulder disability and assigned a 10 percent rating effective June 4, 2011.

The normal range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a.

As the record reflects that the Veteran is right handed, the Board will assess whether the Veteran is entitled to an increased rating for limitation of motion of his minor arm.

During the December 2011 VA examination, the Veteran reported severe flare-ups once per month, lasting for approximately seven days at a time.  Range of motion testing revealed left shoulder flexion and abduction to 170 degrees before pain.  The Veteran was able to perform repetitive-use testing with three repetitions with no change in range of motion findings.  With respect to functional loss, the examiner noted pain on movement but no actual change in the range of motion.  The examiner also noted that there was no muscle atrophy or ankylosis.  Guarding of movement was not noted.  There was no impairment of the clavicle or scapula.  The examiner found that the shoulder condition would not limit the Veteran's ability to work.

During the July 2014 VA examination, the Veteran reported flare-ups on average four to six days per month.  Range of motion testing revealed left shoulder flexion and abduction to 165 degrees before pain.  The Veteran was not able to perform repetitive-use testing due to pain and safety.  Internal and external rotation were both normal, 90 degrees.  The examiner noted that the Veteran had localized tenderness and/or pain on palpation of joints/soft tissue/biceps tendon of the left shoulder but did not have guarding of the shoulder.  He had full muscle strength in abduction and flexion.  The examiner noted that there was no ankylosis of the glenohumeral articulation.  The examiner also noted that there was no history of recurrent dislocation of the glenohumeral joint or impairment of the clavicle or scapula.  The Veteran reported that his left shoulder disability limited his ability to reach and lift above his head.  The examiner noted that the Veteran's flare-ups could significantly limit his functional ability during flare ups or when the joint is used repeatedly over a period of time, but the examiner was not able to express the degree of additional range of motion loss due to pain on use during flare-ups without resort to speculation.  The examiner reviewed the Veteran's treatment records in reaching this conclusion.  Regarding the effect on work, the examiner found that the left shoulder condition would limit the Veteran's ability to reach and lift above his head.

VA treatment records dated since August 2011 show some reports of left shoulder pain but do not discuss complaints of flare-ups or otherwise indicate limitation of motion to shoulder level, ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  

Pertinent lay statements of are also of record.  Specifically, the Veteran has offered sworn testimony that he went from being able to bench press more than 250 pounds to only being able to do pushups.  He reported that he had to eliminate some weight-lifting exercises from his workouts to avoid pain.  He also reported that he attempts to play golf regularly but often finds that he has to withdraw from a round due, in part, to shoulder pain.  He reported that the most he has been able to play is nine holes at one time.  He also reported that due, in part, to his shoulder pain, he decided not to play softball during the summer 2015 season.  He explained that swinging the bat takes a toll on his shoulder.  He also reported that he works as a bartender, which requires a lot of heavy lifting.  He reported that he now has to ask for help carrying cases of beer up and down stairs as well as moving kegs in and out of the cooler.  He reported that there have been days when he had to take a shift off or call in sick, or go home early, all because he was not in good enough shape for the day.  A letter from the Veteran's employer supports these statements. 

The Veteran's friend submitted a statement detailing his observation that the Veteran is not able to exercise the way he used to prior to service.  

In this case, although the Veteran's limitation of motion in the shoulder did not meet the requirements for a compensable rating, a 10 percent disability rating was granted for painful motion.  Having reviewed all of the evidence of record, the Board finds that a staged rating is appropriate in this case.  In this regard, the Board resolves all doubt in favor of the Veteran and finds that he is entitled to a 20 percent disability rating, but no higher, for his left shoulder disability from July 21, 2014. 

In reaching this conclusion, the Board emphasizes the July 2014 VA examiner's finding that the Veteran was not able to perform repetitive testing for range of motion, due to pain and safety.  The examiner did not indicate that the Veteran was exaggerating his pain or inability to perform the testing.  Further, the VA examiner opined that the Veteran's flare-ups could significantly limit his functional ability during flare ups or when the joint is used repeatedly over a period of time.  The Board also emphasizes the examiner's conclusion that the left shoulder disability limits the Veteran's ability to reach and lift above his head.  The Board notes that a rating in excess of 20 percent is not warranted; however, because even though the examiner could not express a numeric assessment as to the amount of limitation during a flare-up, the medical and lay evidence of record indicates that the Veteran's motion is not limited below the shoulder.  

The Board has considered whether higher evaluations are warranted for either stage, under any other applicable diagnostic code, but finds that they are not.  In this case, a rating under DC 5202 is not warranted because the Veteran does not experience recurrent dislocation or have guarding of movement.  See July 2014 VA examination report. 

Additionally, the Board finds that the schedular criteria set forth in Diagnostic Codes 5200 and 5203 are not applicable because the evidence fails to show ankylosis of the scapulohumeral articulation or impairment of the clavicle or scapula. 

For these reasons, a rating in excess of 10 percent is not warranted prior to July 21, 2014, and a rating in excess of 20 percent is not warranted thereafter.  

The Board has also considered whether the Veteran is entitled to an extraschedular rating.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 
In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected left shoulder disability is productive of pain, a manifestation that is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's left shoulder disability and referral for consideration of extraschedular rating is not warranted.  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Id.  Here, although the Veteran has indicated some interference with lifting heavy objects at his job, he has not submitted evidence of unemployability.  The record does not indicate that he is unemployable due to the left shoulder disability.  As such, the question of entitlement to a TDIU is not raised.


ORDER

An initial rating in excess of 10 percent for the service-connected left shoulder disability, prior to July 21, 2014 is denied. 

A rating of 20 percent, but no higher, for the service-connected left shoulder disability, from July 21, 2014, is granted subject to the laws and regulations governing payment of monetary benefits.


REMAND

Regarding the remaining claims on appeal, further development is required. 

With respect to the left and right knee disabilities, the December 2011 and July 2014 VA examinations did not address the Veteran's impairment on weight-bearing as 38 C.F.R. § 4.59 directs, and was emphasized in Correia v. McDonald, No. 13-3238, 2016 WL3591858 (Vet.App. July 5, 2016).  As such, additional examination is indicated.  [The VA outpatient treatment records likewise do not address the Veteran's pain on weight-bearing in terms of range of motion findings.]  

Further, during the Veteran's hearing before the Board, he reported that his back and knee symptoms that had worsened since the July 2014 VA examination.  His fiancé also offered testimony regarding her observations of his symptoms, including observing him have difficulty bending over to work in the garden and tie his shoes.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the back and knee disabilities under consideration, a more contemporaneous examination of the disabilities is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Additionally, the most recent records from the VA medical system should be sought.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding relevant VA treatment records, including records from the Upstate New York VA Health Care System and the Batavia VA medical center dated since August 2016. 
 
2.  After associating any pertinent, outstanding records with the file, afford the Veteran a VA orthopedic examination to determine the current severity of the left and right knee disabilities as well as the lumbar disability.  All necessary tests should be conducted.     

With respect to both knees, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe any functional loss pertaining to the service-connected disabilities, including the effect on employment, and should document all objective evidence of those symptoms. 

3.  After the above development has been completed, undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


